194 F.2d 355
90 U.S.App.D.C. 185
POUGH et al.v.CAPITAL TRANSIT CO.ALLEN et al.v.CAPITAL TRANSIT CO.
Nos. 10831, 10832.
United States Court of Appeals District of Columbia Circuit.
Argued Nov. 30, 1951.Decided Jan. 31, 1952.

Dorsey K. Offutt, Washington, D.C., for appellants.
Howard Boyd, Washington, D.C., with whom Paul R. Connolly, Washington, D.C., was on the brief, for appellee.
Before STONE, Circuit Judge (Retired), and EDGERTON and WASHINGTON, Circuit Judges.
PER CURIAM.


1
These are appeals in related personal injury actions, in which judgments were entered on verdicts for the defendant.  On reviewing the record before us, which is of [90 U.S.App.D.C. 186] limited extent, we find no prejudicial error.  Among other things, plaintiffs-appellants charge that a juror was guilty of misconduct in discussing the case with her husband, before the trial was concluded, and expressing to him on that occasion an opinion adverse to plaintiffs' case.  On a motion for a new trial, the court heard extended testimony concerning the alleged episode.  It concluded that even assuming the asserted facts to be true, sufficient showing had not been made to justify a new trial.  On reading the testimony, we find nothing which would indicate that the juror was in any way influenced by her husband.  There is no suggestion whatever that she was approached or influenced by the defendant.  No showing was made that the alleged misconduct affected the result of the trial.  The court's refusal to grant a new trial was therefore a proper exercise of its discretion.  Higgins v. United States, 81 U.S.App.D.C. 371, 160 F.2d 222; Washington Times Co. v. Bonner, 66 App.D.C. 280, 86 F.2d 836, 110 A.L.R. 393; State v. Baughman, 111 Iowa 71, 82 N.W. 452.  See also Rule 61, Fed.  R. Civ. P., 28 U.S.C.A.; Duncan v. United States, 89 U.S.App.D.C. * * * , 191 F.2d 779.


2
Affirmed.